DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
As to the amended claims received on 2/15/21, the previous objections and rejections are withdrawn.
Based on the claim amendments, the previous restriction is withdrawn and the previously withdrawn claims have been rejoined.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Thomas Finetti on 2/22/21.

The claims have been amended.  A complete listing follows:

(Previously Presented) An automated specimen processing system, comprising:
		a slide carrier comprising at least one wall and a plurality of evenly spaced flat shelves or slots coupled to the at least one wall, wherein each evenly spaced flat shelf or slot of the plurality of evenly spaced flat shelves or slots is configured to support a slide; and
a slide ejector assembly, wherein the slide ejector assembly comprises:
a cracking element comprising a cracking surface for breaking an adhesive bond between the at least one wall of the slide carrier and adjacent edges of one or more slides supported within the slide carrier, wherein the cracking element approximates a height of at least two of the evenly spaced flat shelves or slots of the slide carrier, wherein the cracking element is communicatively coupled to an actuator, wherein the cracking element is actuatable between a first position located adjacent to but not in contact with the at least one wall of the slide carrier and a second position in contact with the at least one wall of the slide carrier but not directly in contact with any of the one or more slides; and
an ejector element coupled to a drive mechanism for ejecting one or more slides from the slide carrier, wherein the ejector element is movable between a first position and a second position, wherein in the first position an elongate portion of the ejector element is located proximal to a first end of a first slide supported within the slide carrier and in a second position the elongate portion of the ejector element is in contact with the first end of the first slide supported within the slide carrier.
(Canceled)

(Previously Presented) The automated specimen processing system of claim 1, further comprising a pusher element for pushing one or more slides into the slide carrier, the pusher element communicatively coupled to an actuator.

(Previously Presented) The automated specimen processing system of claim 1, wherein the cracking surface comprises an undulating surface for engaging a plurality of slides within the slide carrier.

(Previously Presented) The automated specimen processing system of claim 1, wherein the cracking surface comprises a ridged surface for engaging a plurality of slides within the slide carrier.

(Original) The automated specimen processing system of claim 1, further comprising a label reader for reading a label of the one slide.

(Previously Presented) The automated specimen processing system of claim 6, wherein the label reader comprises one of an optical sensor or a barcode scanner.

(Previously Presented) The automated specimen processing system of claim 6, further comprising a processor and a memory coupled to the label  reader, wherein the processor  executes operations based on the slide information received from the label reader based on reading the label of the one slide.

(Previously Presented) A method for processing a specimen using the automated specimen processing system of claim 1, the method comprising:
	cracking the adhesive bond between the one or more slides and the at least one wall of the slide carrier using the cracking element;
	ejecting one of the one or more slides from the slide carrier oriented in a horizontal position using the ejector element of the automated specimen processing system;
reading a label of the one slide using a label reader coupled to the automated specimen processing system; and
utilizing one or more processors for determining one or more processes to be performed on the one slide based on the label read by the label reader.

(Previously Presented) The method of claim 9, further comprising retrieving the one or more processes from one or more memories  communicatively coupled to the one or more processors.

(Currently Amended) The method of claim 10, wherein the one or more processes include one or more of specimen conditioning, antigen retrieval, drying, washing, staining, immunohistochemistry protocols, in situ hybridization, visualization, microscopy, imaging, or other analysis.

(Cancelled) 

(Previously Presented) The method of claim 9, wherein the cracking element cracks a plurality of adhesive bonds for a plurality of the one or more slides.

(Previously Presented) The method of claim 13, further comprising sequentially ejecting the plurality of slides and reading a corresponding plurality of labels.

(Previously Presented) The method of claim 14, further comprising returning the one ejected slide to the slide carrier using a pusher element.

(Cancelled)
(Cancelled)
(Cancelled)
(Canceled)
(Canceled)
(Previously Presented)	The specimen processing system of claim 1, wherein the cracking element is independently actuatable from the movement of the ejector element.
(Cancelled)
(Cancelled)
(Currently Amended)	A specimen processing system, comprising:
a slide ejector assembly comprising a carrier handler portion, an ejector element, a cracking element for breaking an adhesive bond between at least one wall of a slide carrier and an edge of ones or more slides supported within the slide carrier, and a slide staging device including a standby platform,
the carrier handler portion comprising (a) a carrier receiver comprising the slide carrier configured to support the one or more slides, (b) a receiver rotator device, and (c) a carriage coupled to a rail, wherein the receiver rotator device is capable of rotating the carrier receiver including the slide carrier about 90 degrees from a first position where the one or more slides held by the slide carrier are in a substantially vertical orientation to a second position where the one or more slides held by the slide carrier are in a substantially horizontal orientation, and wherein the carriage coupled to the rail is configured to vertically move the slide carrier in the second position to a third position between the ejector element and the slide staging device; and
		wherein the ejector element is communicatively coupled to a drive mechanism, and wherein the ejector element comprises an elongate portion configured to individually transfer a first slide of the one or more slides from the slide carrier in the substantially horizontal orientation to the standby platform, and
wherein the cracking element comprises a cracking surface which approximates a height of at least two slides supported within the slide carrier, and wherein the cracking element is communicatively coupled to an actuator, wherein the cracking element is actuatable between a first position located remote from the at least one wall of the slide carrier and a second position in direct communication with the at least one wall of the slide carrier, wherein in the second position the cracking surface is in communication with the at least one wall of the slide carrier but not in direct contact with any slide.
(Cancelled)
(Cancelled)




Allowable Subject Matter
Claims 1, 3-11, 13-15, 21, 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R WHATLEY whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798